Hunt, J.
Suit for money due on promissory note and open account. Attachment issued. Motions to dissolve were filed by defendants, raising substantially the same legal questions discussed and decided in Newell v. Kalispell Mercantile Co., ante, page 213. No question of fact arose, however, herein, upon the argument or at all, as appears in the Newell ■case, wherein the court required plaintiffs to elect to reduce the amount claimed in their affidavit, or submit to a dissolution of their attachment. The district court overruled the motion to dissolve on the legal question presented, evidently .construing the law of amendments as we do.
As the principal points presented in this case are passed upon in the opinion of the Newell case, supra, upon the authority of that decision the order of the district court refusing to dissolve the attachment is affirmed.

Affirmed.

Pemberton, C. J., and De Witt, J., concur.